SHEPARD, Chief Justice,
concurring and dissenting.
I agree with the majority's definition of the tort of interference with a contract. One who intervenes in the business relationship of others without a legitimate business purpose may be liable even when the nature of the business relationship is employment at will. Applying that law to this case, however, I think Peoples Federal Savings & Loan was entitled to summary judgment.
Peoples lost an employee, Thomas Bochnowski, who joined in a competing insurance and appraisal business and also undertook appraisal work for Vernon Lee and Associates. This appraisal work gave Thomas Bochnowski continuing access to Peoples' customer list. Peoples already had reason to think that Bochnowski had his eye on its customers; it had initiated litigation in state court to enforce an agreement not to compete. Bochnowski had sued Peoples in federal court seeking compensation. Bochnowski relatives sued Peoples on related grounds.
Faced with this situation, Peoples had several choices: (1) ask Vernon Lee to restrict Bochnowski's access to its customer information by assigning other appraisals to its account, (2) protect its customer list by ceasing to do business with Vernon Lee and Associates, or (8) do nothing, suffering whatever adverse competitive consequences might flow from allowing a competitor to have continuing access to its customer list. Peoples chose the first of these alternatives.
I think Peoples had a right to protect its customer list and that its decision to ask Vernon Lee to assure that Bochnowski did not have access to it served a legitimate business purpose. This seems like a decent and restrained approach, and Vernon Lee agreed to it. When Peoples discovered that Vernon Lee was again assigning Bochnowski to Peoples' appraisals, however, Peoples went to Vernon Lee to complain. It was after this complaint that Lee decided to terminate Bochnowski. Lee testified that this was his decision, that no one had threatened him or coerced him into taking this course of action, and that had anyone done so he would have told them to "drop dead." The evidence presented by Peoples in support of its motion for summary judgment thus indicates that Peoples acted with restraint and never demanded that Lee do anything other than protect Peoples' legitimate interest in its customer list.
In response to Peoples' motion, Bochnow-ski could not merely "rest upon the mere allegations or denials of his pleadings." Ind.Trial Rule 56(E). He was obligated to respond with opposing affidavits "made on personal knowledge" setting forth "such facts as would be admissible in evidence" and show that the affiant would be competent to testify about these facts at trial. Id. Bochnowski fails this test under TR. 56(E). In opposing the evidence submitted by Peoples, Bochnowski offered two of his own affidavits. They largely asserted facts not in contention. On the critical matters at issue, Bochnowski declared: "Vernon Lee advised Thomas Bochnowski that if he did not settle the litigation with Peoples Service Agency, then his employment with Vernon E. Lee & Associates would be terminated." This is a statement Bochnowski could not have made as a witness at trial, inasmuch as it was hearsay. Because Bochnowski's affidavit did not meet the requirements of TR. 56(E), it cannot be considered as available to contradict Lee's own testimony. That testimony weighed on Peoples' side of the scale and should have entitled Peoples to summary judgment.
*287In sum, I have voted to grant transfer because I agree with Justice DeBRULER's description of the tort law applicable to this case rather than with the law contained in the opinion of the Court of Appeals. I believe that under T.R. 56, however, Peoples was entitled to summary judgment, and I would affirm the trial court on that basis.
GIVAN, J., joins in this dissent, though he believes that Bochnowski's statement was not hearsay.